Citation Nr: 0639796	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  99-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1.  Entitlement to an increased rating for left ear hearing 
loss, evaluated as 10 percent disabling prior to January 15, 
1999.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include as secondary to service-connected 
disabilities.

3.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling from January 15, 
1999.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1971 until 
December 1974.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas, that denied an increased rating 
for left ear hearing loss.  That determination also denied a 
request to reopen a claim of entitlement to service 
connection for a back disability.  Also on appeal is an April 
2002 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in San Diego, California, which 
denied a claim of entitlement to TDIU.

As noted above, at the time of the December 1998 rating 
decision, service connection was not in effect for bilateral 
hearing loss.  Rather, a disability rating was only in effect 
as to the left ear.  However, in a July 2002 rating action, 
the veteran's service-connected hearing loss was expanded to 
include both ears, effective January 15, 1999.  Because the 
evaluation of hearing loss differs in situations where only 
one ear is service-connected, the claim is appropriately 
separated in two issues, as reflected on the title page of 
this decision.

The issues of entitlement to an increased rating for 
bilateral hearing loss from January 15, 1999, whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a back disability, to 
include as secondary to service-connected disabilities, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period prior to January 15, 1999, the 
evidence reveals left ear puretone thresholds of 55 or 
greater at 1000, 2000, 3000, and 4000 Hz. 

2.  The competent evidence does not establish total deafness 
of the veteran's nonservice-connected right ear.

3.  The competent evidence shows that, for the period prior 
to January 15, 1999, the veteran's left ear hearing loss is 
manifested by an average 103.75 puretone decibel loss, with 
speech recognition of 28 percent (Level XI hearing loss per 
Table VI).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left ear hearing loss prior to January 15, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.383, 3.385, 4.85 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2001, June 2005 and August 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

It is noted that the letters discussed above did not inform 
the veteran of the laws pertaining to disability ratings or 
effective dates.  However, this information was later 
provided n a March 2006 communication.  In any event, because 
the instant decision denies the veteran's claim, no higher 
rating or effective date will be assigned.  As such, there is 
no prejudice to the veteran.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO's December 1998 rating decision was decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at a May 
1999 hearing before the RO and at a September 2006 hearing 
before the undersigned, are affiliated with the claims 
folder.  The Board has carefully reviewed such  statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.


Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Increased rating- left ear hearing loss prior to January 15, 
1999

The veteran's claim of entitlement to an increased rating for 
hearing loss was received in April 1998.  Throughout the 
rating period on appeal, his hearing loss has been evaluated 
as 10 percent disabling.  However, prior to January 15, 1999, 
the evaluation contemplated only left ear hearing loss.  A 10 
percent rating for bilateral hearing loss is in effect from 
that date onward.  The present adjudication is limited to the 
period prior to January 15, 1999, when only left ear hearing 
loss was service-connected.

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

Under 38 C.F.R. § 4.86 (effective June 10, 1999) for 
evaluating exceptional patterns of hearing impairment:

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86. 

During the period in question, prior to January 15, 1999, 38 
U.S.C.A. § 1160 (as in effect prior to December 6, 2002), 
implemented at 38 C.F.R. § 3.383 provides that compensation 
is payable for the combinations of service-connected and 
nonservice-connected disabilities specified in paragraphs 
(a)(1) through (a)(5) of that section as if both disabilities 
were service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a)(3) provides that total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
nonservice-connected disability is for special consideration 
under that section.  In addition, 38 C.F.R. § 4.85(f) (2002) 
indicated that where service connection is in effect for 
hearing impairment in only one ear, the auditory acuity in 
the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear. 38 C.F.R. § 
4.85(f) further provided that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," subject 
to the provisions of § 3.383.

There is no indication that willful misconduct was involved 
in the claimant's nonservice-connected right ear hearing 
loss.  However, the veteran does not have total deafness in 
the nonservice-connected right ear.  Indeed, a VA audiologic 
report dated in June 1998 showed that the veteran's right ear 
hearing acuity was within normal limits between 250-3000 Hz.  
Moreover, the veteran only had mild high frequency 
sensorineural hearing loss at 4000 Hz.  No other evidence of 
record reflects total deafness of the nonservice-connected 
right ear. 

Because the veteran is only service-connected for left-ear 
deafness during the period in question and because the 
competent evidence does not demonstrate total deafness in the 
nonservice-connected right ear, the hearing acuity of his 
right ear must be considered normal for the purposes of 
evaluating the service-connected disability at issue. 
VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 1, 1997); see 
also Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd 
Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, a 
designation of Level "I" is assigned for his right ear.

Regarding the left ear, a VA audiologic examination in June 
1998 
revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT

105
105
100
105

Based on the above findings, the veteran's puretone average 
for the left ear is 103.75.  His speech recognition score was 
28.  

Applying the findings of the June 1998 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a rating 
assignment in excess of the currently assigned 10 percent 
evaluation.  Considering that the veteran's left ear 
manifests an average puretone threshold of 103.75 decibels, 
and 28 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
to be Level XI impairment.  Moreover, the provisions of 
38 C.F.R. § 4.86 did not take effect until June 10, 1999, and 
thus are not for consideration in the present analysis of the 
veteran's left ear hearing loss prior to January 15, 1999.

In sum, the veteran's right ear hearing acuity is designated 
as Level I hearing loss.  The veteran's left ear hearing 
acuity is designated as Level XI hearing loss.  Applying 
those findings to 38 C.F.R. § 4.85, Table VII, a 10 percent 
evaluation is derived.  

Based on the foregoing, the competent evidence prior to 
January 15, 1999, does not support a rating in excess of 10 
percent for the veteran's left ear hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER
Entitlement to a rating in excess of 10 percent for left ear 
hearing loss prior to January 15, 1999, is denied.


REMAND

With respect to the remaining issues, the Board finds that 
additional development is requirement in order to satisfy 
VA's duties to notify and assist the veteran pursuant to the 
VCAA, as will be discussed below.

Regarding the veteran's back claim, direct service connection 
was initially denied by the RO in a February 1986 rating 
decision.  The veteran did not appeal that determination and 
it became final.  See 38 U.S.C.A. § 7105.  In February 1997, 
the veteran raised a claim of entitlement to service 
connection for a low back disability secondary to his 
service-connected left ankle condition.  That claim was 
denied in a July 1997 Hearing Officer decision.  That July 
1997 determination also rejected a request to reopen the 
previously denied direct service connection claim as to the 
back.  The veteran did not initiate an appeal in response to 
the July 1997 decision.  As a result, it became final.  See 
38 U.S.C.A. § 7105.

A statement received in April 1998 was construed as another 
request to reopen the veteran's claim of entitlement to a 
back disability on a direct basis.  A subsequent 
communication received in June 1998 was interpreted as a new 
claim of secondary service connection as to the low back.  
(The Board notes that the July 1997 rating decision denying 
entitlement to secondary service connection had not yet 
become final at the time the veteran's June 1998 letter was 
received.  However, because the June 1998 correspondence in 
no way expresses disagreement with, or even references, the 
July 1997 rating action, it does not meet the requirements of 
a notice of disagreement as set forth under 38 C.F.R. 
§ 20.201.  As no timely notice of disagreement was ever 
filed, the July 1997 secondary service connection decision 
became final.)  

Based on the procedural history set forth above, the 
appropriate issue for consideration with respect to both the 
direct and secondary service connection claims is whether new 
and material evidence has been received to reopen the appeal.  
In so finding, the Board notes that the RO appears to have 
considered the merits of these issues in supplemental 
statements of the case.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented. 

In light of the above, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That case addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In the present case, the notice letters previously discussed 
did not satisfy the requirements under Kent.  As such, 
additional notice is required here.

With respect to the veteran's claim of entitlement to an 
increased rating for bilateral hearing loss from January 15, 
1999, an August 2004 supplemental statement of the case 
indicates that the veteran was afforded a VA audiologic 
examination (on a fee basis) in July 2004.  The report of 
examination is not present in the claims folder.  Because 
that examination represents the veteran's most recent 
audiologic results, it would be prejudicial to the veteran to 
evaluate his claim without those findings.  As such, efforts 
should be made to reassociate the examination report with the 
claims folder.  

Finally, the veteran is claiming entitlement to TDIU.  
Because this claim is inextricably intertwined with the 
veteran's increased ratings claims, this issue cannot be 
adjudicated by the Board at present, and must also be 
REMANDED for consideration following action on the veteran's 
increased rating claims.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Kent v. Nicholson, No. 
04-181, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the definitions of new 
and material evidence and identify the 
basis for the last prior final denial on 
each new and material evidence claim.  
Such notice should further explain the 
evidence and information necessary to 
substantiate the underlying service 
connection claim and inform the appellant 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should further be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Locate the VA audiologic examination 
performed on a fee basis on July 19, 
2004, and associate it with the record.  
If that examination report cannot be 
found, the claims file must so indicate 
and another audiologic examination must 
be scheduled.  

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


